308 F.2d 248
Carlos ACOSTA ABREU, Petitioner-Appellant,v.UNITED STATES, Appellee.No. .
United States Court of Appeals First Circuit.
Submitted Aug. 15, 1962.Decided Sept. 21, 1962.

Carlos Acosta Abrew, pro se, on motion.
Before WOODBURY, Chief Judge, and HARTIGAN, Circuit Judge.
PER CURIAM.


1
Carlos Acosta Abreu filed a petition in the United States District Court for the District of Puerto Rico under 2255 of Title 28 U.S.C. claiming that he was entitled to release from custody pursuant to a judgment of sentence imposed upon him by Judge Clemente Ruiz-Nazario for the reason that the sentencing judge had not been appointed to hold office during good behavior but only for a term of years.  See Title 28 U.S.C. 134(a) Judge Ruiz-Nazario denied the motion and Acosta filed notice of appeal and moved in the court below for leave to prosecute his appeal in forma pauperis.  Judge Ruiz-Nazario denied Acosta's motion finding specifically that his appeal was '* * * frivolous, without merit and not taken in good faith * * *.'  Now Acosta has moved in this court for leave to proceed in forma pauperis.


2
The motion is denied for the reason that 1915(a) of Title 28 U.S.C. in its second paragraph categorically provides: 'An appeal may not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith.'


3
Furthermore, the appeal is obviously wholly without any merit whatsoever and entirely frivolous.


4
An order will be entered denying the motion for leave to proceed in this court in forma pauperis.